 




EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of July 3, 2013 (the “Effective Date”), by and between LIVINGVENTURES INC., a
Florida corporation (“LVI”),  and Richard A. Asta, as Nominee for certain
Purchasers to be identified (each individually a “Member” and together the
“Members”).




PREMISES




WHEREAS, LVI owns the entire Membership interest in COMMERCENTERS, LLC, a
Florida limited liability company (“Comcen”) and desires to sell its entire
interest to the Members, retaining however certain assets and liabilities, all
as set forth herein; and

  

WHEREAS, the Members desire to purchase all of LVI’s interest in ComCen;




NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Consideration.

For and in consideration of the sum of One Hundred Thousand and no/100 Dollars,
($100,000), LVI herewith agrees to sell, transfer and assign all of its
Membership interest in ComCen to the Members upon the terms and conditions set
forth herein.

2.

Closing.

a.

The Closing shall be held no later than July 11, 2013, in the offices of NAI
Realvest, 2200 Lucien Way, Suite 350, Maitland, Florida, 32751.

b.

At Closing LVI will deliver appropriate transfer documents in the name of and to
the Nominee for and on behalf of the Members, transferring LVI’s interest to
them.

c.

At Closing the Members, through the Nominee will deliver to ComCen the
consideration set forth in paragraph 1 above, in same day funds. LVI agrees to
accept a note for no more than $30,000 if sufficient funds have not been
obtained by the Members in time to close on the 11th of July, 2013. The note, if
any, will bear interest at 3% per annum and be payable in full on or before the
10th of September, 2013.

3.

Representations and Warranties of LVI.  LVI represents and warrants to the
Members that:

(a)

LVI is a properly constituted, valid and subsisting Florida corporation, in good
standing in all jurisdictions in which it does business;





--------------------------------------------------------------------------------

 




(b)

LVI has obtained and has the requisite power and authority to allow it to
transfer its Membership interest in ComCen to the Members and no consent from
any third party is necessary to allow LVI to engage in and consummate the
transaction contemplated in this Agreement;

(c)

Immediately prior to the Closing LVI will own one hundred percent (100%) of the
issued and outstanding Membership interests in ComCen;

(d)

Neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the assignment of the Membership interest in ComCen to the Members, will breach
or violate any of the provisions of any agreement to which LVI is a party or
will breach or violate any applicable law, regulation or court order;

(e)

LVI has conducted all due diligence that it may deem necessary in order to
satisfy itself that the consideration for the sale of LVI’s Membership interest
in ComCen to the Members is fair and adequate and that its entrance into this
Agreement and the consummation of the transaction contemplated by this Agreement
is in its best interest; and

(f)

This Agreement constitutes the valid and binding agreement of LVI enforceable in
accordance with its terms.

4.

Representations and Warranties of the Members.  The Members acting by and
through their Nominee, but not on his own, represent and warrant to LVI that:

(a)

The Members have the requisite power and authority to acquire LVI’s Membership
interest in ComCen and no consent from any third party is necessary for the
Members to engage in and consummate the transaction contemplated in this
Agreement;

(b)

Neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the assignment of the Membership interest in ComCen to the Members, will breach
or violate any of the provisions of any agreement to which the Members are a
party or will breach or violate any applicable law, regulation or court order;

(c)

The Members have conducted all due diligence that they may deem necessary in
order to satisfy themselves that the consideration for the sale of LVI’s
Membership interest in ComCen to the Members is fair and adequate and that its
entrance into this Agreement and the consummation of the transaction
contemplated by this Agreement is in their best interest; and

(d)

This Agreement constitutes the valid and binding agreement of the Members
enforceable in accordance with its terms.

5.

Assets and Liabilities. Attached hereto and made a part hereof as Exhibit 1 is a
current balance sheet of ComCen which LVI represents to be true and correct. LVI
and the Members agree that all Current Assets shown on Exhibit 1 will remain
assets of LVI





--------------------------------------------------------------------------------

 




and not be part of the transfer to the Members with the exception of the cash
and the investment interest of ComCen in CommerCenters EB5 Regional Center
Investments, both shown on the balance sheet and both of which will be kept by
ComCen. Not shown on the balance sheet is the brokerage relationship ComCen has
under the license of George Livingston. That brokerage relationship shall remain
with ComCen.

a.

At Closing, ComCen will transfer to LVI the Current Assets to be kept by LVI
under Paragraph 5 above. In addition to the Current Assets, LVI shall also
receive all interest of ComCen in the American Asset Investment Fund, which is
known as the Panama Fund.

b.

LVI will assume and agree to pay all liabilities of ComCen, EXCEPT that ComCen
will assume and be liable to LVI for One Hundred Twenty Five Thousand Four
Hundred Ten and no/100 Dollars ($125,410.00) owed by CommerCenters EB5 Regional
Center Investments, LLC under a line of credit agreement renewed as of  the 21st
day of June, 2013, (“CNL Line”). ComCen and LVI will agree to indemnify and save
harmless the other from all loss, cost and expense resulting the other party’s
default in repaying any liabilities assumed or retained hereunder as and when
due.

In summary, after Closing, CommerCenters only balance sheet assets will be its
interest in CommerCenters EB5 Regional Center Investments, LLC, the cash shown
on the balance sheet and the brokerage asset and its only balance sheet
liability will be the loan for $125,410 to LVI.

6.

Resignation as Managing Member. ComCen currently acts as the Managing Member of
LivingVentures Development, LLC and, simultaneously with Closing hereunder, will
be deemed to have resigned as Managing Member.

7.

Resignation of Board Members. Simultaneously with the Closing of the
Transaction, Geoff Hampson and Allen Huie shall resign from the Board of
Managers of ComCen.

8.

Further Assurances.  Upon Closing the Transaction and from time to time
thereafter, the parties hereto agree to execute such additional documents and
instruments and take any such other action at the reasonable request of any
other party hereto as may be necessary in order to give effect to the
Transaction or any other transaction contemplated by this Agreement.

9.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to each of their permitted successors and
assigns.

10.

Severability.  In the event that any one or more provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, any such
invalid, illegal or unenforceable provision shall be treated as modified to the
least extent necessary to rectify its invalidity, illegality or
unenforceability, and shall be enforced as so modified.  If no feasible
modification shall save such provision, it will be severed from the remainder of
this Agreement, as appropriate.  The remaining provisions of this Agreement
shall be unimpaired, and remain in full force and effect.





--------------------------------------------------------------------------------

 




11.

Headings.  The headings in this Agreement are for the purpose of convenience
only.  They are not intended to be a material part of the Agreement, and in the
event of any conflict between the heading and the text, the text shall govern.

12.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida, without regard to its
conflicts of law provisions.  The parties agree to, and do hereby, submit to the
exclusive jurisdiction of the state or federal courts of competent jurisdiction
sitting in the State of Florida to hear and resolve disputes arising out of, or
related to this Agreement, and agree that the exclusive venue for all such
actions shall be in Orange County, Florida.

13.

Entire Agreement.  This Agreement contains the entire agreement between the
parties as to the subject matter hereof.  This Agreement supersedes all prior
oral and written agreements between the parties with respect to the subject
matter hereof.  This Agreement may not be modified or amended except in a
writing signed by an authorized representative of each party.

14.

Waiver.  The failure of any party to enforce at any time any of the provisions
of this Agreement, or to require at any time performance of any of the
provisions hereof, shall in no way affect the full right to require such
performance at any time thereafter.  No waiver shall be deemed a waiver of any
other breach, or any other term or condition hereof.

15.

Notices.  Any and all notices, demands, consents, approvals, offers, elections
and other communications required or permitted under this Agreement shall be
deemed adequately given if in writing and the same shall be delivered either in
hand, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, post-paid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).  All notices required or permitted
to be sent hereunder shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a business day or is
required to be delivered on or before a specific day which is not a business
day, the day of receipt or required delivery shall automatically be extended to
the next business day.  All notices permitted or required to be given hereunder
to any party shall be addressed to such party at the address set forth opposite
such party’s signature on the signature page to this Agreement.

16.

Counterparts; Electronic Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. Signatures to this
Agreement may be exchanged by electronic means and shall have the same legal
effect as the exchange of original signatures.

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the day and year above set forth.





--------------------------------------------------------------------------------

 







 

 

ADDRESS

LIVINGVENTURES, INC.

 

2200 Lucien Way, Suite 350, Maitland,

BY:

/s/ Geoff Hampson

 

Florida, 32751.

 

GEOFF HAMPSON

 

After July 26, 1800 Pembrook Drive,

 

 

 

Suite 350, Orlando, FL 32810

    

 

 

 

THE MEMBERS

 

2200 Lucien Way, Suite 350, Maitland,

BY:  

/s/ Richard A. Asta

 

FL 32751.

 

RICHARD A. ASTA, acting

 

After July 26, 1800 Pembrook Drive,

 

as Nominee on behalf of the Members

 

Suite 350, Orlando, FL 32810

 

and not individually

 

 






